Citation Nr: 1421854	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  The Veteran was afforded a January 2012 Board videoconference hearing.  The hearing transcript is associated with the record. 

The Board remanded the appeal to the Appeals Management Center (AMC) in May 2012 for additional development. 

After the recertification of the appeal to the Board, the Board issued a letter to the Veteran in February 2013, explaining that the Acting Veterans Law Judge who conducted the January 2012 Board videoconference hearing was no longer employed with the Board and offering the Veteran an opportunity to testify at an additional Board hearing before a different Veterans Law Judge, in accordance with 38 C.F.R. § 20.717 (2012).  In the same month, the Veteran notified the Board that he wished to testify at an additional Board videoconference hearing.  In March 2013, the Board remanded the Veteran's claim for the scheduling of an additional Board videoconference hearing.

The Veteran was afforded a June 2013 Board videoconference hearing before the undersigned Acting Veterans Law Judge.  

The Board remanded this case for additional development again in November 2013 to include obtaining any additional pertinent medical records and another VA examination.

Unfortunately, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that there are relevant treatment records from the Vet Center that have not been properly scanned into the virtual record.  A January 2010 VA mental health walk-in note from the Newington VAMC shows the Veteran indicated that he had been going to the Vet Center on a biweekly basis for the past two months.  Virtual VA also includes VA treatment records from the VAMC in Newington dated through May 2012 in which the Veteran is reported as being seen by the Vet Center.  However there are no Vet Center records in the virtual record.  An August 2010 Supplemental Statement of the Case references Vet Center records dated from approximately November 6, 2009 to January 11, 2010 but the only treatment records in VBMS and/or Virtual VA pertain to primary care records from the Newington VAMC dated from November 24, 2009 to May 2012.  As the Vet Center records are relevant to the present appeal the Board must be able to review them before making a decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1. Scan into VBMS and/or Virtual VA all Vet Center records dated from November 2009 to present.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  When the development requested has been completed, this case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



